5.10.06

SEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Seventh Amendment”) is
made as of the 10th day of May, 2006 by and among MFRI, Inc., a Delaware
corporation (“MFRI”), Midwesco Filter Resources, Inc., a Delaware corporation
(“Midwesco”), Perma-Pipe, Inc., a Delaware corporation (“Perma-Pipe”), Thermal
Care, Inc., a Delaware corporation (“Thermal Care”) and TDC Filter
Manufacturing, Inc., a Delaware corporation (“TDC”), the lenders who are
signatories hereto (“Lenders”), and Bank of America, N.A., a national banking
association (“B of A”) as successor-in-interest to Fleet Capital Corporation, as
agent for Lenders hereunder (B of A, in such capacity, being “Agent”). MFRI,
Midwesco, Perma-Pipe, Thermal Care and TDC are sometimes hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers.”

W I T N E S S E T H:

WHEREAS, Borrowers, Agent and Lenders entered into a certain Loan and Security
Agreement dated as of July 11, 2002 as amended by a certain First Amendment to
Loan and Security Agreement by and among Borrowers, Agent and Lenders and dated
October 31, 2002, a certain Second Amendment to Loan and Security Agreement by
and among Borrowers, Agent and Lenders dated December 12, 2002, a certain Third
Amendment to Loan and Security Agreement by and among Borrowers, Agent and
Lenders dated April 30, 2003, a certain Fourth Amendment to Loan and Security
Agreement by and among Borrowers, Agent and Lenders dated October 31, 2003, a
certain Fifth Amendment to Loan and Security Agreement by and among Borrowers,
Agent and Lenders dated July 1, 2004 and by a certain Sixth Amendment to Loan
and Security Agreement by and among Borrowers, Agent and Lenders dated March 28,
2005 (said Loan and Security Agreement, as amended, is hereinafter referred to
as the “Loan Agreement”); and

WHEREAS, Borrowers desire to amend and modify certain provisions of the Loan
Agreement and, subject to the terms hereof, Agent and Lenders are willing to
agree to such amendments and modifications;

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrowers, the parties hereto hereby
agree as follows:

1.            Definitions. All capitalized terms used herein without definition
shall have the meaning given to them in the Loan Agreement.

2.            Amended and Additional Definition. The definitions of “Applicable
Margin,” “Base Rate Portion,” “Borrowing Base,” “LIBOR Portion,” “LIBOR
Request,” “Majority Lenders,” “Notes,” “Revolving Credit Maximum Amount” and
“Total Credit Facility” contained in Appendix A to the Loan Agreement are hereby
deleted and the following are inserted in their stead. The definition of EBITDA
contained in Exhibit 8.3 to the Loan Agreement is hereby deleted and the
following is inserted in its stead. The definitions of “Base Rate Equipment

 

 

 

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

Portion,” “BHP Eligible Accounts,” “Equipment Loans,” “Equipment Loan
Commitment,” “Equipment Loan Notes,” “Equipment Loan Percentage,” “LIBOR
Equipment Portion,” “New South African Foreign Subsidiary,” “New UAE Foreign
Subsidiary,” “New VI Foreign Subsidiary,” “Perma-Pipe Sale and Leaseback,”
“Seventh Amendment” and “Seventh Amendment Effective Date” are hereby inserted
into Appendix A to the Loan Agreement.

* * *

“Applicable Margin - from the Seventh Amendment Effective Date to, but not
including, the first Adjustment Date (as hereinafter defined) the percentages
set forth below with respect to the Base Rate Revolving Portion, the Base Rate
Equipment Portion, the Base Rate Term Portion, the LIBOR Equipment Portions, the
LIBOR Revolving Portions, the LIBOR Term Portions and the Unused Line Fee:

 

Base Rate Equipment Portion

0.50%

Base Rate Revolving Portion

0.25%

Base Rate Term Portion

0.50%

LIBOR Equipment Portions

2.50%

LIBOR Revolving Portions

2.25%

LIBOR Term Portions

2.50%

Unused Line Fee

0.375%

 

The percentages set forth above with respect to the Base Rate Equipment Portion,
Base Rate Revolving Portion, Base Rate Term Portion, LIBOR Revolving Portions,
LIBOR Equipment Portions, LIBOR Term Portions and Unused Line Fee will be
adjusted on the first day of the month following delivery by Borrowers to Agent
of the financial statements required to be delivered pursuant to
subsection 8.1.3(ii) of the Agreement for each January 31, April 30, July 31 and
October 31 during the Term, commencing with the month ending January 31, 2006
(each such date an “Adjustment Date”), effective prospectively, by reference to
the applicable “Financial Measurement” (as defined below) for the four quarters
most recently ending in accordance with the following table.

 

 

Financial Measurement

Base Rate Equipment Portion

Base Rate Revolving Portion

Base Rate Term Portion

LIBOR Equipment Portions

LIBOR Revolving Portions

LIBOR Term Portions

Unused Line Fee

 

 

 

 

 

 

 

 

 

Level I

< 1.25 to 1

0.75%

0.50%

0.75%

2.75%

2.50%

2.75%

0.50%

 

Level II

> 1.25 to 1, but < 1.50 to 1

 

0.50%

0.25%

0.50%

2.50%

2.25%

2.50%

0.375%

Level III

> 1.50 to 1

0.25%

0.00%

0.25%

2.25%

2.00%

2.25%

0.25%

 

provided that, (i) if MFRI’s audited financial statements for any fiscal year
delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a Financial
Measurement that yields a higher Applicable Margin than that yielded by the

 

 

2

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

monthly financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for the last month of such fiscal year,
the Applicable Margin shall be readjusted retroactively for the period that was
incorrectly calculated and (ii) if Borrowers fail to deliver the financial
statements required to be delivered pursuant to subsection 8.1.3(i) or
subsection 8.1.3(ii) of the Agreement on or before the due date thereof,
including any applicable grace period, the interest rate shall automatically
adjust to the highest interest rate set forth above, effective prospectively
from such due date until the next Adjustment Date. For purposes hereof,
“Financial Measurement” shall mean the Fixed Charge Coverage Ratio (as such term
is defined in Exhibit 8.3 to the Agreement).

Base Rate Equipment Portion – that portion of the Equipment Loans that is not
subject to a LIBOR Option.

Base Rate Portion – the Base Rate Term Portion, the Base Rate Equipment Portion
and/or the Base Rate Revolving Portion.

BHP Eligible Accounts – shall mean Accounts (“BHP Account”) of Borrowers where
the Account Debtor is BHP Billiton Petroleum (Americas), Inc. (“BHP”) that are
Eligible Accounts and with respect to which (i) the Master Contract or other
purchase agreement under which such BHP Accounts arise has terms and conditions
acceptable to Agent and its counsel and (ii) Borrowers have delivered to Agent
evidence that BHP has approved the invoice/shipment order evidencing said
Account. In the event that any BHP Account remains unpaid more than 60 days
after the original invoice date, the no BHP Account will constitute a BHP
Eligible Account.

Borrowing Base – as at any date of determination thereof, an amount equal to the
lesser of:

(i)           the Revolving Credit Maximum Amount minus the sum of (x) unpaid
principal balance of the Term Loan plus (y) the unpaid principal balance of the
Equipment Loans; or

 

(ii)

an amount equal to:

 

(x)

the sum of:

 

(a)          eighty-five percent (85%) of the net amount of Eligible Accounts
(other than Eligible Accounts arising from Short Term Projects and Eligible
Accounts that are BHP Accounts) outstanding at such date; plus

(b)          the lesser of One Million Five Hundred Thousand Dollars
($1,500,000) or eighty-five percent (85%) of the next amount of Eligible
Accounts arising from Short Term Projects outstanding at such date; plus

(c)          the lesser of $3,700,000 or eighty-five percent (85%) of the net
amount of BHP Eligible Accounts; plus

 

 

 

3

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

(d)          the lesser of (1) Eleven Million Dollars ($11,000,000) or
(2) fifty-five percent (55%) of the value of Eligible Inventory at such date;

MINUS (subtract from the sum of (a) plus (b) plus (c)),

 

(y)

$1,000,000.

The limitations set forth in the immediately preceding sentence and each of the
advance rates set forth above may be adjusted downward by Agent, as Agent shall
deem necessary or appropriate in its reasonable credit judgment. For purposes
hereof, (1) the net amount of Eligible Accounts at any time shall be the face
amount of such Eligible Accounts less any and all returns, rebates, discounts
(which may, at Agent’s option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP.

* * *

EBITDA – with respect to any period, the sum of Consolidated Net Income (Loss)
before (x) Interest Expense, income taxes, depreciation and amortization for
such period (but excluding any extraordinary gains for such period) and (y) with
respect to fiscal periods ending on or prior to April 30, 2007, to the extent
not included in clause (x), any non-cash expense for such period for capitalized
leasehold expense of TDC in an amount not to exceed $1,500,000, all as
determined for Borrowers and their Subsidiaries on a Consolidated basis and in
accordance with GAAP.

* * *

Equipment Loans - the Loans described in Section 1.4 of the Agreement.

Equipment Loan Commitment - with respect to any Lender, the amount of such
Lender’s Equipment Loan Commitment pursuant to Section 1.4 of the Loan
Agreement, as set forth below such Lender’s name on the signature pages to the
Seventh Amendment or any Assignment and Acceptance Agreement executed by such
Lender, minus all Equipment Loan payments paid to such Lender.

Equipment Loan Notes - the Secured Promissory Notes to be executed by Borrowers
from time to time in favor of each applicable Lender to evidence its Equipment
Loan Percentage of any Equipment Loans, which shall be in the form of
Exhibit 1.4 to the Seventh Amendment, together with any replacement or successor
notes therefor.

Equipment Loan Percentage - with respect to each Lender, the percentage equal to
the quotient of such Lender’s Equipment Loan Commitment divided by the aggregate
of all Equipment Loan Commitments.

 

 

 

4

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

* * *

LIBOR Equipment Portion – that portion of the Equipment Loans specified in a
LIBOR Request which, as of the date of the LIBOR Request specifying such LIBOR
Equipment Portion, has met the conditions for basing interest on the LIBOR in
Section 3.1 of the Agreement and the Interest Period of which has not
terminated.

LIBOR Portion – a LIBOR Revolving Portion, a LIBOR Equipment Portion and/or a
LIBOR Term Portion.

LIBOR Request - a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from MFRI, on its own behalf and on behalf of all other Borrowers, to
Agent requesting that interest on a Revolving Credit Loan, a portion of the
LIBOR Equipment Portion or a portion of the Term Loan be based on LIBOR,
specifying: (i) the first day of the Interest Period (which shall be a Business
Day); (ii) the length of the Interest Period; (iii) whether the LIBOR Portion is
a new Loan, a conversion of a Base Rate Portion, or a continuation of a LIBOR
Portion, and (iv) the dollar amount of the LIBOR Revolving Portion, LIBOR
Equipment Portion or LIBOR Term Portion, which shall be in an amount not less
than One Million Dollars ($1,000,000) or an integral multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof.

* * *

Majority Lenders - as of any date, Lenders holding 51% of the Term Loan,
Equipment Loan Commitments and Revolving Loan Commitments determined on a
combined basis and following the termination of the Revolving Loan Commitments,
Lenders holding 51% or more of the outstanding Loans, LC Amounts and LC
Obligations not yet reimbursed by Borrowers or funded with a Revolving Credit
Loan; provided, that (i) in each case, if there are 2 or more Lenders with
outstanding Loans, LC Amounts, unfunded and unreimbursed LC Obligations or
Revolving Loan Commitments, at least 2 Lenders shall be required to constitute
Majority Lenders; and (ii) prior to termination of the Revolving Loan
Commitments, if any Lender breaches its obligation to fund any requested
Revolving Credit Loan, for so long as such breach exists, its voting rights
hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.

* * *

New South African Foreign Subsidiary – [to come].

New UAE Foreign Subsidiary – Perma-Pipe Middle East FZE.

New VI Foreign Subsidiary – MFRI Holdings (B.V.I) Ltd.

Notes – the Revolving Notes, the Equipment Notes and the Term Notes.

 

 

 

5

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

* * *

Perma-Pipe Equipment Loan – as defined in Section 14 of the Seventh Amendment.

* * *

Revolving Credit Maximum Amount – Thirty Million Dollars ($30,000,000); provided
that upon three (3) Business Days’ notice, Borrowers may reduce the Revolving
Credit Maximum Amount by amounts not exceeding Two Million Dollars ($2,000,000)
within any calendar year. Any such reduction shall be in a minimum amount of One
Million Dollars ($1,000,000) and shall be an integral multiple of One Million
Dollars ($1,000,000). The Revolving Credit Maximum Amount may not, however, be
reduced below Twenty-Three Million Dollars ($23,000,000). Once the Revolving
Credit Maximum Amount has been so reduced, it may not be subsequently increased.

* * *

Seventh Amendment – that certain Seventh Amendment to Loan and Security
Agreement dated as of May __, 2006 by and among Borrowers, Agent and Lenders.

Seventh Amendment Effective Date – as defined in Section 20 of the Seventh
Amendment.

* * *

Total Credit Facility – Thirty Million Dollars ($30,000,000) as reduced from
time to time pursuant to the terms of this Agreement.”

3.            Total Credit Facility. The first paragraph of Section 1 of the
Agreement is hereby deleted and the following is inserted in its stead:

“SECTION 1. CREDIT FACILITY

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents Lenders
agree to make a Total Credit Facility of up to Thirty Million Dollars
($30,000,000) available upon Borrowers’ request therefor, as follows:”

4.            Equipment Loans. The following is inserted into the Loan Agreement
as Section 4.

“1.4       Equipment Loans. Each Lender agrees, severally and not jointly, for
so long as no Default or Event of Default exists, to make Equipment Loans from
time to time to Borrower as requested by Borrower in the manner set forth in
subsection 3.1.1 hereof, up to a maximum principal amount equal to the product
of such Lender’s Equipment Loan Percentage multiplied by $1,000,000. The
Equipment Loans shall be repayable in accordance with the terms of the Equipment
Loan Notes and shall be

 

 

6

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

secured by all of the Collateral. No repayment in respect of any Equipment Loan
may be reborrowed. Each Lender will make Equipment Loans only if each of the
following conditions is satisfied:

(a)          Borrowers shall have provided evidence to Agent, in form and
substance reasonably satisfactory to Agent, that Borrowers will use the proceeds
of each requested Equipment Loan to purchase new production Equipment (i) in a
Borrower’s business operations, (ii) to be located at a location in compliance
with this Agreement, and (iii) subject to no Liens other than those in favor of
Agent;

(b)          Agent shall have received the invoice from the seller of the
Equipment evidencing the cost of the Equipment, the applicable Borrower proposes
to purchase with the proceeds of each Equipment Loan, and such invoice discloses
that the original principal amount of such requested Equipment Loan does not
exceed seventy-five percent (75%) of the cost thereof, exclusive of
transportation, installation, taxes, perishable tooling and other soft costs (as
determined by Agent in its reasonable credit judgment) pertaining thereto;

(c)          Agent shall have received, in form and substance reasonably
satisfactory to Agent, evidence of insurance covering the Equipment, the
applicable Borrower proposes to purchase with the proceeds of each Equipment
Loan;

(d)          the requested Equipment Loan is in a minimum original principal
amount of $300,000;

(e)          the requested Equipment Loan would be the only Equipment Loan
funded by Lenders during Borrowers’ then existing fiscal quarter;

(f)           the original principal amount of the requested Equipment Loan,
together with the original principal amounts of all other Equipment Loans funded
by Lenders during Borrowers’ then existing fiscal year, does not exceed
$1,000,000;

(g)          Borrowers shall have delivered or caused to be delivered to Agent
and each Lender any and all documents, agreements and instruments deemed
reasonably necessary by Agent or any Lender in connection with the making of
such Equipment Loan;

(h)          Borrowers shall not be permitted to request more than two Equipment
Loans within any twelve consecutive month period; and

(i)           with respect to the first requested Equipment Loan only, average
Availability for the 30-day period immediately prior to the date of the
requested Equipment Loan, equals or exceeds $3,000,000.

The proceeds of the Equipment Loans shall be used solely for the purposes
specified in this subsection 1.4.”

 

 

 

7

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

5.            Interest. Section 2.1 of the Loan Agreement is hereby deleted and
the following is inserted in its stead:

“2.1.1    Rates of Interest. Interest shall accrue on the principal amount of
the Base Rate Revolving Portion outstanding at the end of each day at a
fluctuating rate per annum equal to the Applicable Margin then in effect plus
the Base Rate. Interest shall accrue on the principal amount of the Base Rate
Term Portion outstanding at the end of each day at a fluctuating rate per annum
equal to the Applicable Margin then in effect plus the Base Rate. Interest shall
accrue in the principal amount of the Base Rate Equipment Portion outstanding at
the end of each day at a fluctuating rate per annum equal to the Applicable
Margin then in effect plus the Base Rate. Said rate of interest shall increase
or decrease by an amount equal to any increase or decrease in the Base Rate,
effective as of the opening of business on the day that any such change in the
Base Rate occurs. If MFRI, on its own behalf and on behalf of all other
Borrowers, exercises its LIBOR Option as provided in Section 3.1, (i) interest
shall accrue on the principal amount of the LIBOR Revolving Portions outstanding
at the end of each day at a rate per annum equal to the Applicable Margin then
in effect plus the LIBOR applicable to each LIBOR Portion for the corresponding
Interest Period, (ii) interest shall accrue on the principal amount of the LIBOR
Term Portions outstanding at the end of each day at a per annum rate equal to
the Applicable Margin then in effect plus the LIBOR applicable to each LIBOR
Portion for the corresponding Interest Period and (iii) interest shall accrue on
the principal amount of the LIBOR Equipment Portions outstanding at the end of
each day at a per annum rate equal to the Applicable Margin then in effect plus
the LIBOR applicable to each LIBOR Portion for the corresponding Interest
Period.”

6.            Subsections 3.1.1, 3.1.2 and 3.1.3 of the Loan Agreement are
hereby deleted and the following are inserted in their stead:

“3.1        Manner of Borrowing Revolving Credit Loans and Equipment Loans/LIBOR
Option. Borrowings under the credit facility established pursuant to Section 1
hereof shall be as follows:

 

3.1.1

Loan Requests.

(i)           Revolving Credit Loans. A request for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following manner: (a) MFRI,
on its own behalf and on behalf of all other Borrowers, may give Agent notice of
Borrowers’ intention to borrow a Revolving Credit Loan, in which notice MFRI
shall specify the amount of the proposed borrowing of a Revolving Credit Loan
and the proposed borrowing date, which shall be a Business Day, no later than
11:00 a.m. (Chicago, Illinois time) on the proposed borrowing date (or in
accordance with subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in the case of
a request for a LIBOR Revolving Portion), provided, however, that no such
request may be made at a time when there exists a Default or an Event of
Default; and (b) the becoming due of any amount required to be paid under this
Agreement, or the Notes, whether as interest or for any other Obligation,

 

 

8

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

shall be deemed irrevocably to be a request for a Revolving Credit Loan on the
due date in the amount required to pay such interest or other Obligation.

(ii)          Equipment Loans. A request for an Equipment Loan shall be made in
the following manner: MFRI, on its behalf and on behalf of each other Lender,
may give Agent notice of Borrowers’ intention to borrow an Equipment Loan, in
which MFRI shall specify the amount of the proposed borrowing (consistent with
Section 1.4) and the proposed borrowing date, which shall be a Business Day, no
later than 11:00 a.m. (Chicago, Illinois time) on the date 2 Business Days prior
to such proposed borrowing date (or in accordance with subsection 3.1.7, 3.1.8
or 3.1.9, as applicable, in the case of a request for a LIBOR Equipment
Portion); provided, however, that no such request may be made at a time when
there exists a Default or an Event of Default. In addition, Borrowers shall also
comply with the requirements of Section 1.4 with respect to such Equipment Loan.

3.1.2      Disbursement. Borrowers hereby irrevocably authorize Agent to
disburse the proceeds of each Loan requested, or deemed to be requested,
pursuant to subsection 3.1.1 as follows: (i) the proceeds of each Revolving
Credit Loan requested under subsection 3.1.1(a) shall be disbursed by Agent in
lawful money of the United States of America in immediately available funds, in
the case of the initial borrowing, in accordance with the terms of the written
disbursement letter from MFRI, on its own behalf and on behalf of all other
Borrowers, and in the case of each subsequent borrowing, by wire transfer to
Borrowers’ main disbursement account or such other bank account as Agent in its
discretion may agree to from time to time; (ii) the proceeds of each Revolving
Credit Loan deemed requested under subsection 3.1.1(i)(b) shall be disbursed by
Agent by way of direct payment of the relevant interest or other Obligation; and
(iii) the proceeds of each Equipment Loan required under subsection 3.1.1(ii)
shall be disbursed by Agent in lawful month of the United States of America in
immediately available funds as directed by MFRI in writing with respect to such
Equipment Loans. If at any time any Loan is funded by Agent or Lenders in excess
of the amount requested or deemed requested by MFRI, on its own behalf and on
behalf of all other Borrowers, Borrowers agree to repay the excess to Agent
immediately upon the earlier to occur of (a) any Borrower’s discovery of the
error and (b) notice thereof to Borrowers from Agent or any Lender.

3.1.3      Payment by Lenders. Agent shall give to each Lender prompt written
notice by facsimile, telex or cable of the receipt by Agent from MFRI of any
request for an Equipment Loan or a Revolving Credit Loan. Each such notice shall
specify the requested date and amount of such Equipment Loan or Revolving Credit
Loan, whether such Equipment Loan or Revolving Credit Loan shall be subject to
the LIBOR Option, and the amount of each Lender’s advance thereunder (in
accordance with its applicable Equipment Loan Percentage or Revolving Loan
Percentage, as applicable. Each Lender shall, not later than

 

 

9

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

12:00 p.m. (Chicago time) on such requested date, wire to a bank designated by
Agent the amount of that Lender’s Revolving Loan Percentage or Equipment Loan
Percentage of the requested Revolving Credit Loan or Equipment Loan, as
applicable. The failure of any Lender to make the Revolving Credit Loans or
Equipment Loans to be made by it shall not release any other Lender of its
obligations hereunder to make its Revolving Credit Loan or Equipment Loan, as
applicable. Neither Agent nor any other Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Loan or Equipment Loan
to be made by such other Lender. The foregoing notwithstanding, Agent, in its
sole discretion, may from its own funds make a Revolving Credit Loan on behalf
of any Lender. In such event, the Lender on behalf of whom Agent made the
Revolving Credit Loan shall reimburse Agent for the amount of such Revolving
Credit Loan made on its behalf, on a weekly (or more frequent, as determined by
Agent in its sole discretion) basis. On each such settlement date, Agent will
pay to each Lender the net amount owing to such Lender in connection with such
settlement, including without limitation amounts relating to Loans, fees,
interest and other amounts payable hereunder. The entire amount of interest
attributable to such Revolving Credit Loan for the period from the date on which
such Revolving Credit Loan was made by Agent on such Lender’s behalf until Agent
is reimbursed by such Lender, shall be paid to Agent for its own account.”

7.            LIBOR Portions. Subsection 3.1.7 of the Loan Agreement is hereby
deleted from the Loan Agreement and the following is inserted in its stead:

“3.1.7    LIBOR Portions. Provided that as of both the date of the LIBOR Request
and the first day of the Interest Period, no Default or Event of Default exists,
in the event Borrowers desire to obtain a LIBOR Portion, MFRI, on its own behalf
and on behalf of all other Borrowers, shall give Agent a LIBOR Request no later
than 11:00 a.m. (Chicago, Illinois time) on the third Business Day prior to the
requested borrowing date. Each LIBOR Request shall be irrevocable and binding on
all Borrowers. In no event shall Borrowers be permitted to have outstanding at
any one time LIBOR Portions with more than five (5) different Interest Periods.
LIBOR Portions shall be included within the definition of LIBOR Revolving Credit
Portion, LIBOR Equipment Portion or LIBOR Term Portion as determined by the
definitions of such terms.”

8.            Equipment Loan Principal. The following is inserted into the Loan
Agreement as subsection 3.2.1(iii):

 

“3.2.1

Principal.

* * *

“(iii)      Equipment Loans. Principal payable on account of the Equipment Loans
shall be payable by Borrowers in accordance with the terms of the Equipment Loan
Notes.”



 

 

10

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

 

9.

Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.

 

“3.3

Mandatory and Optional Prepayments.  

 

3.3.1      Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.
Except as provided in subsections 6.4.2 and 8.2.9, if any Borrower or any of its
Subsidiaries sells any of the Collateral or if any of the Collateral is lost or
destroyed or taken by condemnation, such Borrowers shall, unless otherwise
agreed by Majority Lenders, pay to Agent for the ratable benefit of Lenders as
and when received by such Borrowers or such Subsidiary and as a mandatory
prepayment of the Loans, as herein provided, a sum equal to the proceeds
(including insurance payments but net of costs and taxes incurred in connection
with such sale or event) received by such Borrower or such Subsidiary from such
sale, loss, destruction or condemnation. To the extent that the Collateral sold,
lost, destroyed or condemned consists of Equipment (other than Equipment that
was financed with the proceeds of Equipment Loans), real Property, or other
Property other than Accounts or Inventory, the applicable prepayment shall be
applied first to the installments of principal due under the Term Notes ratably,
to be applied to future installment payments in inverse order of maturity/on a
ratable basis until paid in full, second to the installments of principal due
under the Equipment Loan Notes ratably, to be applied to future installment
payments in inverse order of maturity, and third to repay outstanding principal
of Revolving Credit Loans and to reduce the Revolving Loan Commitments on a
ratable basis. To the extent that Collateral sold, lost, destroyed or condemned
consists of Equipment that was financed with the proceeds of Equipment Loans,
the applicable prepayment shall be applied first to the installments of
principal due under the applicable Equipment Loan Notes, ratably, to be applied
to future installment payments in inverse order of maturity until paid in full,
second to installments of principal due under the other Equipment Loan Notes,
ratably, to be applied to future installment payments in inverse order of
maturity, third to installments of principal due under the Term Notes, ratably,
to be applied to future installment payments in inverse order of maturity, and
fourth to repay outstanding principal of Revolving Credit Loans and to reduce
the Revolving Loan Commitments on a pro rata basis. To the extent that the
Collateral sold, lost, destroyed or condemned consists of Accounts or Inventory,
the applicable prepayment shall be applied to reduce the outstanding principal
balance of the Revolving Credit Loans, but shall not permanently reduce the
Revolving Loan Commitments. Notwithstanding the foregoing, if the proceeds of
insurance (net of costs and taxes incurred) with respect to any loss or
destruction of Equipment, Inventory or real Property (i) are less than $500,000,
unless an Event of Default is then in existence, Agent shall remit such proceeds
to Borrowers for use in replacing or repairing the damaged Collateral or
(ii) are equal to or greater than $500,000 and Borrowers have requested that
Agent agree to permit Borrowers or the applicable Subsidiary to repair or
replace the damaged Collateral, such amounts shall be provisionally applied to
reduce the outstanding principal balance of the Revolving Credit Loans until the
earlier of Agent’s decision with respect thereto or the expiration of 90 days
from such request. If Agent agrees, in its

 

 

 

11

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

reasonable judgment, to permit such repair or replacement under such clause
(ii), such amount shall, unless an Event of Default is in existence, be remitted
to Borrowers for use in replacing or repairing the damaged Collateral; if Agent
declines to permit such repair or replacement or does not respond to Borrowers
within such 90 day period, such amount shall be applied to the Loans in the
manner specified in the second or third sentence of this subsection 3.3.1, as
applicable, until payment thereof in full.

9.            Optional Prepayments. Subsection 3.3.5 of the Loan Agreement is
hereby deleted from the Loan Agreement and the following is inserted in its
stead:

“3.3.5    Optional Prepayments. Borrowers may, at their option from time to time
upon not less than 3 days prior written notice to Agent, prepay installments of
the Equipment Notes or the Term Notes; provided that the amount of any such
prepayment is at least $500,000 and in integral multiples of $100,000 above
$500,000, that such prepayments are made ratably with respect to all Equipment
Notes and Term Notes. Each such prepayment shall be applied to the installments
of principal due under the Equipment Notes and/or Term Notes in the inverse
order of maturity. Except for charges under Section 2.6 applicable to the
termination of the Total Credit Facility, such prepayments shall be without
premium or penalty.”

10.          Total Indebtedness. Subsection 8.2.3 of the Loan Agreement is
hereby deleted and the following is inserted in its stead:

“8.2.3    Total Indebtedness. Create, incur, assume, or suffer to exist, or
permit any Subsidiary of any Borrower to create, incur or suffer to exist, any
Indebtedness, except:

(i)           Obligations owing to Agent or any Lender under this Agreement or
any of the other Loan Documents;

(ii)          Indebtedness, including without limitation Subordinated Debt,
existing on the date of this Agreement and listed on Exhibit 8.2.3;

 

(iii)

Permitted Purchase Money Indebtedness;

(iv)         contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;

 

(v)

Guaranties of any Indebtedness permitted hereunder;

(vi)         Indebtedness in respect of intercompany advances permitted by
Section 8.2.2(iv);

 

(vii)

obligations to pay Rentals permitted by subsection 8.2.18;

 

 

(viii)

Indebtedness outstanding pursuant to the Term Loan Documents;

 

(ix)

IRB Indebtedness;

 

 

 

 

12

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

 

(x)

Existing Mortgage Indebtedness;

(xi)         Money Borrowed (either as an operating loan or a real estate
mortgage loan) in a principal amount not to exceed Two Million Four Hundred
Fifty Thousand Dollars ($2,450,000) incurred by Midwesco’s Danish Subsidiaries
and guaranteed by Midwesco and/or MFRI;

(xii)       Money Borrowed in a principal amount not to exceed Three Million
Dollars ($3,000,000) incurred by New UAE Foreign Subsidiary and guaranteed by
MFRI and Perma-Pipe so long as the terms and conditions of such Money Borrowed,
the guaranty thereof and related documentation are acceptable to Agent as
evidenced by Agent’s written approval thereof;

 

(xiii)

Indebtedness incurred in connection with the Lebanon Refinancing;

 

(xiv)

Indebtedness incurred pursuant to the Perma-Pipe Equipment Loan.

(xv)        to the extent not included above, trade payables, accruals and
accounts payable in the ordinary course of business (in each case to the extent
not overdue) not for Money Borrowed; and

(xvi)      Indebtedness not included in paragraphs (i) through (xiv) above which
does not exceed at any time, in the aggregate, the sum of One Million Dollars
($1,000,000).”

11.          Liens. Subsection 8.2.5 of the Loan Agreement is hereby deleted and
the following is inserted in its stead:

“8.2.5    Limitation on Liens. Create or suffer to exist, or permit any
Subsidiary of any Borrower to create or suffer to exist, any Lien upon any of
its Property, income or profits, whether now owned or hereafter acquired,
except:

(i)           Liens at any time granted in favor of Agent for the benefit of
Lenders;

(ii)          Liens for taxes, assessments or governmental charges (excluding
any Lien imposed pursuant to any of the provisions of ERISA) not yet due, or
being contested in the manner described in subsection 7.1.14 hereto, but only if
in Agent’s judgment such Lien would not reasonably be expected to adversely
effect Agent’s rights or the priority of Agent’s lien on any Collateral;

(iii)        Liens arising in the ordinary course of the business of any
Borrower or any of its Subsidiaries by operation of law or regulation, but only
if payment in respect of any such Lien is not at the time required and such
Liens do not, in the aggregate, materially detract from the value of the
Property of any Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the business of any Borrower or any of its
Subsidiaries;

 

 

 

13

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

(iv)         Purchase Money Liens securing Permitted Purchase Money
Indebtedness;

 

(v)

such other Liens as appear on Exhibit 8.2.5 hereto;

(vi)         Liens incurred or deposits made in the ordinary course of business
in connection with (1) worker’s compensation, social security, unemployment
insurance and other like laws or (2) sales contracts, leases, statutory
obligations, work in progress advances and other similar obligations not
incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;

(vii)       reservations, covenants, zoning and other land use regulations,
title exceptions or encumbrances granted in the ordinary course of business,
affecting real Property owned or leased by any Borrower or one of its
Subsidiaries; provided that such exceptions do not in the aggregate materially
interfere with the use of such Property in the ordinary course of such
Borrower’s or such Subsidiary’s business;

(viii)      judgment Liens that do not give rise to an Event of Default under
subsection 10.1.15;

(ix)         Liens securing Indebtedness outstanding under the Term Loan
Documents;

 

(x)

Liens securing the IRB Indebtedness;

(xi)         Liens on a Borrower’s or Guarantor’s real Property, improvements,
and Fixtures securing the Existing Mortgage Indebtedness;

(xii)       Liens on the real Property of Midwesco’s Danish Subsidiaries
securing Money Borrowed of such Danish Subsidiaries;

 

(xiii)

Liens securing the Lebanon Refinancing;

(xiv)      Liens incurred in connection with the Computer Sale and Leaseback;

(xv)        Liens incurred in connection with the Perma-Pipe Equipment Loan; and

(xvi)      such other Liens as Majority Lenders may hereafter approve in
writing.”

12.          Capital Expenditures. As of the Seventh Amendment Effective Date,
subsection 8.2.8 (Capital Expenditures) shall be deleted from the Agreement and
the following is inserted in its stead:

 

“8.2.8

Intentionally Omitted.”

 

 

 

14

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

13.          Investments. Subsection 8.2.12 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:

“8.2.12 Restricted Investment. Make or have, or permit any Subsidiary of any
Borrower to make or have, any Restricted Investment, except that as provided in
(a) and (b) below:

(a)          after the Seventh Amendment Effective Date, Borrowers may invest up
to Four Million Seven Hundred Fifty Thousand Dollars ($4,750,000) in New VI
Foreign Subsidiary and/or New UAE Foreign Subsidiary so long as (x) immediately
after the applicable Borrower has made such Investment, no Event of Default has
occurred and is continuing, (y) prior to or simultaneously with the making of
such Investment, MFRI shall have received at least Nine Hundred Thousand Dollars
($900,000) in proceeds from Money Borrowed and/or the Perma-Pipe Equipment Loan,
(z) the terms and conditions of such Money Borrowed referred to in clause (y)
and related documentation, including any guaranty thereof by other Borrower(s),
are acceptable to Agent and (aa) Borrowers shall have pledged to Agent for the
benefit of Lenders sixty-six and two-thirds percent (66-2/3%) of the outstanding
capital stock of New VI Foreign Subsidiary pursuant to a pledge agreement or
amendment in form and substance acceptable to Agent. So long as Borrowers shall
have complied with the provisions of the preceding sentence, Agent and Lenders
shall be deemed to have consented to the creation of New UAE Foreign Subsidiary
and New VI Foreign Subsidiary and Borrowers shall be deemed to have complied
with subsection 8.1.7 of the Loan Agreement with respect to the New UAE Foreign
Subsidiary and New VI Foreign Subsidiary. In addition to the Four Million Seven
Hundred Fifty Thousand Dollars ($4,750,000) and additional investment in New VI
Foreign Subsidiary and/or New UAE Foreign Subsidiary permitted above, Borrowers
may transfer to New UAE Foreign Subsidiary the two pieces of Equipment described
as Krauss Maffei Spray Foam System and Applied Machine Quench Conveyor. Upon the
transfer of such Equipment to New UAE Foreign Subsidiary, Borrowers shall make a
mandatory prepayment of the Team Loan in the amount of $338,000, which
prepayment shall be applied against the Team Loan in the manner set forth in
Subsection 3.3.1.

(b)          After the Seventh Amendment Effective Date, Borrowers may invest up
to Two Hundred Thousand Dollars ($200,000) in New South African Foreign
Subsidiary so long as (x) immediately after the applicable Borrower has made
such Investment, no Event of Default has occurred and is continuing and
(y) Borrowers shall have pledged to Agent for the benefit of Lenders sixty-six
and two-thirds percent (66-2/3%) of the outstanding capital stock of New South
African Foreign Subsidiary pursuant to a pledge agreement or amendment in form
and substance acceptable to Agent. So long as Borrowers shall have complied with
the provisions of the preceding sentence, Agent and Lenders shall be deemed to
have consented to the creation of New South African Foreign Subsidiary and
Borrowers shall be deemed to have complied with subsection 8.1.7 of the Loan
Agreement with respect to the New South African Foreign Subsidiary.”

 

 

 

15

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

14.          Amendment Fee. In order to induce Agent and Lenders to enter into
this Seventh Amendment, Borrowers agree to pay to Agent, for the ratable benefit
of Lenders, an amendment fee in the amount of $50,000. Said amendment fee shall
be payable and deemed fully earned and non-refundable on the Seventh Amendment
Effective Date.

15.          Consent to Perma-Pipe Equipment Loan. In reliance upon and subject
to the accuracy of the representations set forth in this Seventh Amendment, upon
the Seventh Amendment Effective Date, Majority Lenders hereby consent to
(x) Perma-Pipe incurring Money Borrowed in the original principal amount of
$900,000 owing to General Electric Capital Corporation and (y) the pledge by
Perma-Pipe of the Equipment specified in Schedule 8.2.9 to the Seventh Amendment
(as such schedule may be modified or amended from time to time by Borrowers with
Agent’s written consent) to General Electric Capital Corporation to secure the
Money Borrowed referred to in clause (x) above (such transaction, the
“Perma-Pipe Equipment Loan”); provided that (i) the aggregate net cash proceeds
to Borrowers received in respect of the Perma-Pipe Equipment Loan shall be at
least equal to the orderly liquidation value of such Equipment as determined by
Agent, (ii) Borrowers shall pay the cash proceeds from such Perma-Pipe Equipment
Loan to Agent in an amount equal to or greater than the net orderly liquidation
value of the Equipment subject thereto, with such proceeds to be applied for
prepayment of the Term Loan as provided in subsection 3.3.1 of the Loan
Agreement, (iii) the maximum annual amount of principal and interest payable in
connection with the Perma-Pipe Equipment Loan (including, without limitation,
obligations to reimburse General Electric Capital Corporation’s expenses) in
respect of the Perma-Pipe Equipment Loan shall not exceed an amount acceptable
to Agent, (iv) the documentation in respect of the Perma-Pipe Equipment Loan
shall be reasonably satisfactory in all material respects to Agent and (v) if
the Perma-Pipe Equipment Loan is not consummated within 120 days after the date
hereof, then this Section 15 of this Seventh Amendment shall be null and void ab
initio.

16.          Waivers. Upon the Seventh Amendment Effective Date, Agent and
Lenders shall be deemed to have waived any Event of Default resulting from the
failure of Borrowers to comply with the provisions of (i) subsection 8.2.8
(Capital Expenditures) for the fiscal year ending January 31, 2006 and (ii)
Section 8.3 regarding (x) Minimum EBITDA for fiscal periods ending on or prior
to January 31, 2006 and (y) Minimum Cash Flow for fiscal periods ending on or
prior to January 31, 2006. The waiver contained in this Section 17 of this
Seventh Amendment does not apply to any Section of the Loan Agreement other than
subsection 8.2.8 (Capital Expenditures) and Section 8.3 (Minimum EBITDA and
Minimum Cash Flow) or to any other fiscal period other than the fiscal periods
ending on or prior to January 31, 2006.

17.          Financial Covenants. Upon the Seventh Amendment Effective Date,
Exhibit 8.3 to the Loan Agreement shall be hereby deleted and Exhibit 8.3
attached to this Seventh Amendment and incorporated herein shall be inserted in
its stead.

18.          Equipment Loan Commitments. Clause (y) of the last sentence of
subsection 11.9.1 and clause (i)(l) of the first sentence of Section 11.10 shall
be deemed to include a reference to Equipment Loan Commitments.

 

 

 

16

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

19.          Seventh Amendment Effective Date. This Seventh Amendment shall
become effective upon satisfaction of each of the following conditions:

(i)           Borrowers, Agent and Lenders shall have executed and delivered to
each other this Seventh Amendment and the amended and restated Revolving Note in
the form attached hereto as Exhibit 1.1 and the Equipment Loan Note in the form
attached hereto as Exhibit 1.4;

(ii)          Each Borrower shall have delivered to Agent a properly executed
Certificate of Secretary of such Borrower together with a true and correct copy
of the resolutions of such Borrower’s Board of Directors authorizing or
ratifying the execution, delivery and performance of this Seventh Amendment, the
amended and restated Revolving Note and the Equipment Note, the names of the
officers authorized to sign this Seventh Amendment, the amended and restated
Revolving Note and the Equipment Note and a sample of the true signature of each
such officer;

(iii)        Borrowers shall have paid to Agent for the ratable benefit of
Lenders the amendment fee referred to in Section 15 of this Seventh Amendment;

(iv)         No Default or Event of Default shall have occurred and be
continuing; and

(v)          Agent shall have received by 8/31/06 an updated appraisal of
Borrowers’ Inventory in form and substance and from an appraiser acceptable to
Agent.

The date on which each of the foregoing conditions precedent is satisfied shall
be referred to as the “Seventh Amendment Effective Date.” Promptly after the
Seventh Amendment Effective Date, Bank of America, N.A. shall return the
Revolving Note previously delivered to it pursuant to the Loan Agreement marked
“Amended and Superceded.”

20.          Signature Block. Upon the Seventh Amendment Effective Date, the
signature block of the Loan Agreement shall be amended to read as the signature
block to this Seventh Amendment to reflect the increased Revolving Loan
Commitment of Bank of America, N.A. to $30,000,000 and the Equipment Loan
Commitment of Bank of America, N.A. of $1,000,000.

21.          Execution in Counterparts. This Seventh Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

22.          Continuing Effect. Except as otherwise specifically set out herein,
the provisions of the Loan Agreement shall remain in full force and effect.

(Signature Page Follows)

 

 

17

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

(Signature Page to Seventh Amendment to Loan Agreement)

IN WITNESS WHEREOF, this Seventh Amendment has been duly executed as of the day
and year specified at the beginning hereof.

 

BANK OF AMERICA, N.A.,

(“Agent” and a “Lender”)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Revolving Loan Commitment: $30,000,000

 

Equipment Loan Commitment: $1,000,000

 

 

 

 

MFRI, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MIDWESCO FILTER RESOURCES, INC.
(a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PERMA-PIPE, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THERMAL CARE, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TDC FILTER MANUFACTURING, INC.
(a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1.1

FORM OF REVOLVING CREDIT NOTE

SECURED PROMISSORY NOTE

(AMENDED AND RESTATED)

 

$30,000,000

Amended and Restated as of

May 10, 2006
Chicago, Illinois

 

 

FOR VALUE RECEIVED, the undersigned (individually a “Borrower” and collectively
“Borrowers”) promises to pay to the order of Bank of America, N.A. (“Lender”),
at the principal office of Bank of America, N.A., as agent for said Lender, or
at such other place in the United States of America as the holder of this Note
may designate from time to time in writing, in lawful money of the United States
of America and in immediate available funds, the principal amount of Thirty
Million Dollars ($30,000,000) or such lesser principal amount as may be
outstanding pursuant to the Loan Agreement (as hereinafter defined) with respect
to the Revolving Credit Loan, together with interest on the unpaid principal
amount of this Note outstanding from time to time.

This Revolving Note (the “Note”) is one of the Revolving Notes referred to in,
and is issued pursuant to, that certain Loan and Security Agreement among
Borrowers, the lender signatures thereto (including Lender) and Bank of America,
N.A. (“B of A”) as agent for such lenders (B of A, in such capacity, “Agent”)
dated as of July 11, 2002 (hereinafter, as amended from time to time, the “Loan
Agreement”), and is entitled to all of the benefits and security of the Loan
Agreement. All of the terms, covenants and conditions of the Loan Agreement and
the other Loan Documents are hereby made a part of this Note and are deemed
incorporated herein in full. All capitalized terms used herein, unless otherwise
specifically defined in this Note, shall have the meanings ascribed to them in
the Loan Agreement.

The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement. The interest due shall be computed in the manner provided in the Loan
Agreement.

Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity there of shall be extended to the next succeeding Business Day, and
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. Notwithstanding the foregoing, if
any portion of the Revolving Credit Loans evidenced by this promissory note is
subject to a LIBOR Option, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.

 

 

 

Exhibit 1.1 – Page 1

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also terminate
the Loan Agreement and, in connection with such termination, prepay this Note in
the manner provided in Section 4 of the Loan Agreement.

Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Lenders or Majority Lenders (as required by the Loan Agreement) may declare
all Obligations evidenced hereby to be immediately due and payable (except with
respect to any Event of Default set forth in subsection 10.1.8 of the Loan
Agreement, in which case all Obligations evidenced hereby shall automatically
become immediately due and payable without the necessity of any notice or other
demand) without presentment, demand, protest or any other action or obligation
of Majority Lenders or Agent.

Time is of the essence of this Note. Each Borrower hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Agent or Lenders in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lenders of any right or remedy preclude any other right or remedy. Agent
and/or Lenders, at its or their option, may enforce its or their rights against
any collateral securing this Note without enforcing its or their rights against
Borrowers, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to Borrowers. Each Borrower agrees
that, without releasing or impairing such Borrower’s liability hereunder, Agent
and/or Lenders may at any time release, surrender, substitute or exchange any
collateral securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

 

 

 

Exhibit 1.1 – Page 2

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the state of Illinois without giving effect to
the conflict of laws principles thereof.

 

 

BORROWERS:

 

 

 

MFRI, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MIDWESCO FILTER RESOURCES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PERMA-PIPE, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THERMAL CARE, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TDC FILTER MANUFACTURING, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Exhibit 1.1 – Page 3

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1.4

FORM OF EQUIPMENT NOTE

 

[Aggregate of $1,000,000]

As of __________, 200_

Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrowers”), hereby promises
to pay to the order of Bank of America, N.A., a National Banking Corporation
(hereinafter “Lender”), or its registered assigns at the office of Bank of
America, N.A., as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States, in immediately available funds,
at the time of payment, the principal sum of _____________________ Dollars
($________________) or such lesser principal amount of as may be outstanding
pursuant to the Loan Agreement (as hereinafter defined) with respect to
Equipment Loans, together with interest from and after the date hereof on the
unpaid principal balance outstanding from time to time.

This Secured Promissory Note (the “Note”) is one of the Equipment Notes referred
to in, and is issued pursuant to, that certain Loan and Security Agreement dated
as of July 11, 2002, by and among Borrowers, the lender signatories thereto and
Bank of America, N.A. (“B of A”) as Agent for said lenders (B of A in such
capacity “Agent”) (hereinafter, as amended from time to time, the “Loan
Agreement”), and is entitled to all of the benefits and security of the Loan
Agreement. All of the terms, covenants and conditions of the Loan Agreement and
the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full. All capitalized terms used herein, unless otherwise
specifically defined in this Note, shall have the meanings ascribed to them in
the Loan Agreement.

For so long as no Event of Default shall have occurred and be continuing the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:

(a)          Interest on the unpaid principal balance outstanding from time to
time shall be paid at such interest rates and at such times as are specified in
the Loan Agreement; and

(b)          Principal shall be due and payable monthly commencing on the first
day of the month in which the first Equipment Loan is made and continuing on the
first day of each month thereafter, in installments equal to one sixtieth (1/60)
of the aggregate amount of all Equipment Loans made by Lender to Borrowers on or
after May __, 2006; and

(c)          The entire remaining principal amount then outstanding, together
with any and all other amounts due hereunder, shall be due and payable on the
last day of the Term.

Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.

 

 

 

Exhibit 1.4 – Page 1

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also prepay this
Note in the manner provided in subsection 3.3.5 or Section 4 of the Loan
Agreement.

Upon the occurrence and during the continuation of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

(Signature Page Follows)

 

 

 

Exhibit 1.4 – Page 2

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

(Signature Page to Equipment Note)

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.

 

BANK OF AMERICA, N.A.,

(“Agent” and a “Lender”)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MFRI, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MIDWESCO FILTER RESOURCES, INC.
(a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PERMA-PIPE, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THERMAL CARE, INC. (a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TDC FILTER MANUFACTURING, INC.
(a “Borrower”)

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit 1.4 – Page 3

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

Schedule 8.2.9

PERMA-PIPE EQUIPMENT LOAN

 

 

Schedule 8.2.9 – Page 1

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.3

FINANCIAL COVENANTS

DEFINITIONS

Cash Flow – with respect to any fiscal period, EBITDA for such period minus
(i) Capital Expenditures (excluding, however, Capital Expenditures financed by
third party financing) made within such period, (ii) income taxes paid in cash
in such period, (iii) Interest Expense paid in cash within such period and (iv)
principal payments of Money Borrowed (other than Revolving Credit Loans) made
within such period.

Consolidated Net Income (Loss) – with respect to any fiscal period, the net
income (or loss) of MFRI determined in accordance with GAAP on a Consolidated
basis; provided, however, Consolidated Net Income shall not include: (a) the
income (or loss) of any Person (other than a Subsidiary of any Borrower) in
which a Borrower or any of its wholly-owned subsidiaries has an ownership
interest unless received in a cash distribution or requiring the payment of
cash; (b) the income (or loss) of any Person accrued prior to the date it became
a Subsidiary of a Borrower or is merged into or consolidated with a Borrower;
(c) all amounts included in determining net income (or loss) in respect of the
write-up of assets on or after the Closing Date, including the subsequent
amortization or expensing of the written-up portion of the assets; (d)
extraordinary gains as defined under GAAP; and (e) gains from asset dispositions
(other than sales of inventory); and any increase or decrease in expenses
resulting from the implementation of FASB 146.

EBITDA – with respect to any fiscal period, the sum of Consolidated Net Income
(Loss) before Interest Expense, income taxes, depreciation and amortization for
such period (but excluding any extraordinary gains for such period), all as
determined for Borrowers and their Subsidiaries on a Consolidated basis and in
accordance with GAAP.

Fixed Charge Coverage Ratio – with respect to any fiscal period, the ratio of
(i) EBITDA for such period minus Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period
minus income taxes paid in cash in such period to (ii) the sum of Interest
Expense paid in cash within such period plus principal payments of Money
Borrowed (other than Revolving Credit Loans) made within such period.

Interest Coverage Ratio – with respect to any fiscal period, the ratio of
(i) EBITDA for such period to (ii) Interest Expense paid in cash in such period,
all as defined for MFRI and its subsidiaries on a Consolidated basis in
accordance with GAAP.

Interest Expense – with respect to any fiscal period, interest expense paid or
accrued for such period, including without limitation the interest portion of
Capitalized Lease Obligations, plus the Letter of Credit and LC Guaranty fees
owing for such period, all as determined for MFRI and its Subsidiaries on a
Consolidated basis and in accordance with GAAP.

 

 

 

Schedule 8.3 – Page 1

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 


--------------------------------------------------------------------------------



 

 

The foregoing notwithstanding, there shall be excluded from the calculations of
Cash Flow, Consolidated Net Income (Loss), EBITDA, Fixed Charges, Interest
Coverage Ratio and Interest Expense, all amounts that would otherwise be
included in such items that are generated or incurred by, or result from the
operations of, Midwesco Filter Resources Denmark A/S, Nordic Air Filtration A/S
and Boe-Therm A/S, Borrowers’ Danish Subsidiaries.

COVENANTS

Minimum EBITDA. Borrowers shall not permit EBITDA for any period set forth below
to be less than the amount set forth below opposite such period:

 

Period

Amount

 

3 Months Ended 4/30/06

$900,000

6 Months Ended 7/31/06

$4,500,000

9 Months Ended 10/31/06

$7,300,000

12 Months Ended 1/31/07 and the last day of each fiscal quarter thereafter

$7,850,000

 

Minimum Fixed Charge Coverage Ratio. Borrowers shall not permit Fixed Charge
Coverage Ratio for any period set forth below to be less than the amount set
forth below opposite such period:

 

Period

Amount

 

3 Months Ended 4/30/06

1.10 to 1

6 Months Ended 7/31/06

1.10 to 1

9 Months Ended 10/31/06

1.10 to 1

12 Months ended 1/31/75 and the last day of each fiscal quarter thereafter

1.10 to 1

 

The foregoing notwithstanding, the financial covenants listed above and the
Financial Measurement used in the definition of Applicable Margin shall be
computed excluding the financial results and positions of Perma-Pipe Middle East
FZE, MFRI Holdings (B.V.I.) Ltd. and MFRI’s South African Subsidiary. That is
the financial results or financial positions of such Subsidiaries shall be
excluded from the Consolidated financial statements of MFRI for such purposes.

 

 

 

Exhibit 8.3 – Page 2

 

C:\Documents and Settings\I_PEYTON\Desktop\CLEAN COPY - MFRI Seventh Amendment
to Loan and Security Agreement.doc

 

 

 